TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00038-CV


Carl T. Wibbenmeyer, Appellant

v.

Techterra Communications, Inc.; Christian Behier; and Adella Almazan-Seabolt,
Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 06-881-C368 HONORABLE BURT CARNES, JUDGE PRESIDING


O R D E R
		Carl T. Wibbenmeyer has filed a notice appeal from the district court's denial of his
Request for Temporary Injunction.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4)
(West Supp. 2006).  He has filed a Motion for Immediate Temporary Relief in the Form of
Injunction in this Court, contending that this order is necessary to protect his rights until the trial
court's ruling may be appealed.  We grant the motion in part.  See Tex. Gov't Code Ann. § 22.221
(West 2004).
		Appellees Techterra Communications, Inc.; Christian Behier; and Adella
Almazan-Seabolt are temporarily enjoined from taking any action removing Carl T. Wibbenmeyer
from the Board of TechTerra Communications, Inc. until further order of this Court.  The motion is
denied in all other respects.  This order is without prejudice to appellees' right to seek
reconsideration of this order while this appeal is pending.

		Ordered January 25, 2007.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop